Citation Nr: 0528917	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a left deltoid muscle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served in excess of 20 years and retired from 
active duty in March 1986.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision.  The 
veteran filed a notice of disagreement in April 2002, the RO 
issued a statement of the case in September 2002, and the 
veteran perfected his appeal in March 2003.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
deltoid muscle disability is productive of moderate 
impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a left deltoid 
muscle disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic 
Code (DC) 5303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7. 

The veteran's left deltoid muscle disability is assigned a 
noncompensable rating for a slight injury under 38 C.F.R. 
§ 4.73, DC 5303.  Under these criteria, a 20 percent 
evaluation will be assigned for moderate, and for moderately 
severe impairment, when affecting the non-dominant side, as 
is the case here.  A 30 percent disability rating, the 
maximum rating under this diagnostic code, is assigned for 
severe impairment.   

The provisions of 38 C.F.R. § 4.56 set out findings typical 
for muscle injuries.  A slight disability will be found where 
the injury is a simple wound of a muscle without debridement 
or infection; the history will generally reflect: a service 
department record of a superficial wound with brief treatment 
and return to duty; healing occurs with good functional 
results; there are no cardinal signs or symptoms of muscle 
disability such as loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; objective findings will include a 
minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments are retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d).

A moderate muscle disability finding typically involves a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; the history will 
generally reflect a service department record or other 
evidence of in-service treatment for the wound, or a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; objective findings of entrance and (if present) exit 
scars, which are small or linear, and indicative of a short 
track of missile through muscle tissue; some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id.

A moderately-severe muscle disability finding typically 
involves a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; service department records 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound; a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements; and objective findings of entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

A severe muscle disability finding typically involves a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring; the 
history will generally reflect a service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, as well as a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements; objective 
findings will include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track, 
palpation will show loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area, muscles will swell and 
harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function. 

Other signs of severe muscle disability include: (A) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or (G) induration or atrophy of an entire 
muscle following simple piercing by a projectile.

The veteran has contended (such as at his March 2005 VA 
examination) that he has a shoulder problem which 
significantly restricts his daily functioning.  He indicated 
that the residuals of his left deltoid injury stem from a 
fall during service and are more severe than the current 
evaluation reflects.  He has complained of pain, weakness, 
and an inability to do overhead work.  In a July 2001 VA 
treatment record, the veteran complained about pain and 
limitation of motion in his left shoulder which therapy had 
not fully improved; at an October 2001 VA examination, the 
veteran indicated that his left shoulder ached and that he 
could not sleep on his left side, or perform any function 
over his head with his left arm without pain and severe 
weakness; and in April 2002 the veteran indicated that he 
continued to have pain in his left shoulder.  At a March 2005 
VA examination, the veteran indicated that his left deltoid 
area was weak and sometimes felt like it was burning; 
asserted that he gets pain if he raises his arm above his 
head; and noted that his deltoid muscle bothers him if he 
sleeps on it at night.

Regarding the history of the veteran's deltoid muscle injury, 
his service medical records show that he was treated for his 
shoulder in March 1962, three months after falling on his 
shoulder.  Evaluation at that time revealed muscle atrophy 
together with axillary nerve palsy and deltoid muscle and 
axillary sensory deficits.  Subsequent service medical 
records do not reflect any further treatment for this injury, 
although the veteran mentioned he had a "trick" shoulder in 
connection with his service retirement examination in 1986.  
Shortly after the veteran's service retirement, service 
connection was established for his "atrophy left deltoid 
muscle" following a VA examination that revealed atrophy of 
the deltoid muscle with diminished sensation.  This was 
assigned a non-compensable evaluation, effective from April 
1986.  The non-compensable evaluation has been in effect to 
the present time.  

The objective medical evidence is somewhat conflicting.  At a 
VA examination in 2001, the examiner diagnosed the veteran 
with a left shoulder strain with decreased range of motion, 
indicating that the veteran had pain with all ranges of 
motion except external.  The examiner also observed that the 
veteran's left deltoid muscle tired easily with repeated use.  
Nevertheless, X-rays of the left shoulder from October 2001 
were normal with the bones and soft tissues presenting within 
normal limits.  At a March 2005 VA examination, the examiner 
found the veteran to be in no pain or distress, observing 
that the muscle tone and power of the veteran's left deltoid 
muscle was within normal limits.  No evidence of atrophy was 
seen, and there was no evidence of muscle fasciculation or 
any tenderness in the area.  Range of motion testing of the 
left shoulder revealed only slight limitation of motion, 
although it was noted that the veteran complained of 
discomfort when he reached the maximum extent of his shoulder 
motion.  However, the examiner indicated that there was no 
additional range of motion loss due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  
Following the examination, the examiner opined that he did 
not see any abnormality of the deltoid muscle and elaborated 
that while the veteran had a shoulder strain, the deltoid 
muscle was not an active condition of that process.  

Synthesizing the evidence with the rating criteria, it is 
clear the veteran sustained an injury in service.  It is 
equally clear that he has consistently complained of weakness 
and fatigue after use, noting difficulty reaching above his 
head.  While the recent VA examination did not detect a 
deltoid muscle disability, the examiner at the October 2001 
VA examination observed that the veteran's left deltoid 
muscle tired easily with repeated use, and more recent 
examination showed the veteran complained of pain upon range 
of motion testing.  Given these findings and complaints, and 
resolving doubt in favor of the veteran, the Board concludes 
the veteran may be considered to exhibit moderate muscle 
impairment, such that the criteria for a 20 percent 
evaluation are met.  

Certainly, the veteran's disability has not been shown cause 
severe impairment, as there is no history remotely consistent 
with a severe muscle disability as described by 38 C.F.R. 
§ 4.56.  Likewise, the evidence does not show more than mild 
incomplete paralysis of the upper radicular group, as recent 
examination revealed no atrophy, with only slight limitation 
of motion, such that a rating in excess of 20 percent under 
diagnostic code 8510, for impairment to upper radicular nerve 
group is not warranted.  Moreover, the range of motion of the 
shoulder, even with consideration of pain on use, is not 
reasonably shown to be limited to less than shoulder level, 
such that a rating in excess of 20 percent under diagnostic 
code 5201, for limitation of motion of the arm is not 
warranted.  (Assigning separate 20 percent evaluations under 
each of these diagnostic codes is not permitted, since that 
would constitute pyramiding.)     

In reaching its conclusion, he Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).    As noted above, indications of functional 
loss and muscle fatigue were components of the rationale 
which led to the finding of a compensable rating, and the 
objective findings of record do not reflect a greater level 
of impairment than that contemplated in the rating assigned 
herein.  

II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in a letter dated in December 2004, which informed the 
veteran of the first, second, third, and fourth elements 
required by the Pelegrini II Court as stated above.  

While the letter came after the initial decision, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error, since the veteran has 
otherwise been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  (He has corresponded on numerous occasions 
with VA during the course of his appeal, including submitting 
a statement in April 2005.)  As such, the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and it is therefore not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired VA 
treatment records as requested in the Board's remand, and the 
veteran failed to respond when VA informed him that 
additional evidence was needed to support his claim.  The 
Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA; as such, the Board finds that VA 
has made every reasonable effort to obtain all records 
relevant to the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(b)(1).  

The veteran also underwent VA examinations in October 2001 
and March 2005 (and the examination reports have been 
associated with the claims file). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

A 20 percent rating for a left deltoid muscle disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


